          Case 1:13-cv-07789-LGS Document 1524 Filed 10/30/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
                                                              :
 IN RE FOREIGN EXCHANGE BENCHMARK :                               13 Civ. 7789 (LGS)
 RATES ANTITRUST LITIGATION                                   :
                                                              :        ORDER
                                                              :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 29, 2020, Plaintiffs filed a pre-motion letter in anticipation of a

motion for summary judgment. Dkt. No. 1518.

        WHEREAS, on October 29, 2020, Defendant Credit Suisse filed a pre-motion letter in

anticipation of a motion for summary judgment. Dkt. No. 1519.

        WHEREAS, on October 30, 2020, Plaintiffs filed a letter indicating that Plaintiffs’ pre-

motion letter at Docket No. 1518 contains information Defendants have designated as either

“Confidential” or “Highly Confidential” under the terms of the Stipulation and Order of

Confidentiality at Docket No. 555, and that the pre-motion letter has been placed under

temporary seal. Dkt. No. 1520.

        WHEREAS, pursuant to the Seventh Amended Civil Case Management Plan and

Scheduling Order a case management conference is scheduled for November 12, 2020, at 10:40

a.m. Dkt. No. 1454. It is hereby

        ORDERED that, by November 2, 2020, Plaintiffs shall file a letter motion to file a

redacted version of the pre-motion letter at Docket No. 1518, pursuant to Individual Rule I.C.3.

Pursuant to Individual Rule I.C.3, Plaintiffs shall also publicly file the document with the

proposed redactions and electronically file under seal a copy of the unredacted document with the

proposed redactions highlighted. It is further

        ORDERED that, because the party with an interest in confidential treatment bears the
        Case 1:13-cv-07789-LGS Document 1524 Filed 10/30/20 Page 2 of 2


burden of persuasion, by November 4, 2020, Defendants shall file any letter in support of the

motion. It is further

       ORDERED that the parties’ anticipated motions for summary judgment will be discussed

during the case management conference scheduled for November 12, 2020, at 10:40 a.m. The

conference will be telephonic and will occur on the following conference line: 888-363-4749,

access code: 5583333. The time of the conference is approximate, but the parties shall be

prepared to begin at the scheduled time.



Dated: October 30, 2020
       New York, New York




                                                2
